In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 18-1879V
                                   Filed: September 3, 2019

* * * * * * * * * * * * * *
A.M.I.,                   *
                          *                                Vaccine Rule 10(d)(3);
         Petitioner,      *                                42 U.S.C. § 300aa-21(b); Order
                          *                                Concluding Proceedings
v.                        *
                          *
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
         Respondent.      *
* * * * * * * * * * * * * *

Michelle Illig, Esq., Law Office of Michelle Illig, Overland Park, KS, for petitioner.
Heather Pearlman, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                            ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

        The petition in this matter was filed on December 6, 2018. Petitioner received HPV
vaccinations on January 16, 2014; April 3, 2014; and August 11, 2014, which she alleges caused
her to develop ulcerative colitis (“UC”). Pet. at 1.

        In a recorded status conference held on July 23, 2019, I reviewed the relevant case law on
both the statute of limitations in the Vaccine Program and the equitable tolling doctrine as applied
to the Vaccine Program. See Scheduling Order at 2, ECF No. 12. Petitioner also raised several
issues that were outside the purview of this Court. Id. Petitioner was advised that although her
causation claim with regard to the 2014 HPV vaccines was time-barred, it appeared that the
Petition inadvertently included a claim that petitioner’s UC may have been significantly

1
  Although this Order has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Order
will be available to anyone with access to the internet. However, the parties may object to the Order’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the public. Id.
aggravated by the second series of HPV vaccinations she received in 2016 and she may have had
a significant aggravation claim, if she could prove that petitioner’s flares of UC are related to the
2016 vaccines and not the natural course of the condition. Id.

       On August 5, 2019, I issued a Notice pursuant to 42 U.S.C. § 3000aa-12(d)(3)(A)(ii),
advising petitioner that the statutory 240-day time period for the issuance of a decision had expired
and notifying the petitioner that she may withdraw the petition under § 300aa-21(b) or choose to
remain in the Vaccine Program. See ECF No. 13.

        On September 3, 2019, petitioner filed a “Notice” in which she stated that, pursuant to 42
U.S.C. § 300aa-21(b), she was withdrawing her petition and electing to file a civil action. See ECF
No. 14.

        It appears that petitioner is electing to exercise her right under § 300aa-21(b) to withdraw
following the Court’s failure to issue a decision within 240 days of the filing of the petition.
Petitioner’s request to withdraw her petition is granted.

        Accordingly, this Order hereby notifies the Clerk of Court that proceedings “on the merits”
of this petition are now concluded, but no judgment “on the merits” should be entered by the
Clerk’s Office.

       IT IS SO ORDERED.

                                                      s/ Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




                                                 2